                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TECHSHOP, INC.,                                    Case No. 18-cv-01044-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTIONS TO
                                                                                            SEAL
                                   9             v.
                                                                                            Re: Dkt. Nos. 127, 129, 173
                                  10     DAN RASURE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants filed administrative motions to file documents under seal in connection with

                                  14   their motions in limine and responses to Plaintiff’s motions in limine. Dkt. Nos. 127, 129, 173.

                                  15   For the reasons articulated below, the Court DENIES the motions.

                                  16     I.   LEGAL STANDARD

                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana
                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations
                                  27   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  28   disclosure and justify sealing court records exist when such ‘court files might have become a
                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                   7   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                   8   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                   9   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  10   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  11   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  12   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966
Northern District of California
 United States District Court




                                  13   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  14    II.   DISCUSSION

                                  15          Because motions in limine are nondispositive motions, the Court will apply the lower good

                                  16   cause standard. Here, Defendants seek to file under seal: (1) portions of their Motion in Limine

                                  17   No. 1; (2) Exhibit 1 to the Declaration of Andrea Pallios Roberts in Support of Motion in Limine

                                  18   No. 1; (3) portions of their Motion in Limine No. 2; and (4) Exhibits 1, 3–15 to the Declaration of

                                  19   Ann McFarland Draper in Support of Defendants’ Response to Plaintiff’s Motion in Limine No. 2.

                                  20   See Dkt. Nos. 127, 129, 173.

                                  21          The only proffered justification for sealing is that the information was designated as

                                  22   “confidential” or “highly confidential” by Plaintiff. See Dkt. No. 127-1 at ¶ 4, Dkt. No. 129-1 at

                                  23   ¶ 4, Dkt. No. 173-1 at ¶ 4. But a designation of confidentiality is not sufficient to establish that a

                                  24   document is sealable. See Civ. L. R. 79-5(d)(1)(A). “Confidential” is merely the parties’ initial

                                  25   designation of confidentiality to establish coverage under the stipulated protective order. See

                                  26   Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. 12-cv-05501-SI, 2015 WL 5117083, at *5

                                  27   (N.D. Cal. Aug. 31, 2015) (“But good cause ‘cannot be established simply by showing that the

                                  28   document is subject to a protective order or by stating in general terms that the material is
                                                                                          2
                                   1   considered to be confidential’”) (quoting Bain v. AstraZeneca LP, No. 09-cv-4147, 2011 WL

                                   2   482767, at *1 (N.D. Cal. Feb. 7, 2011)). Thus, Defendants’ motions do not comply with Civil

                                   3   Local Rule 79-5(d)(1)(A). In addition, as the designating party for the materials, Plaintiff did not

                                   4   comply with Civil Local Rule 79-5(e)(1), because it did not file a declaration within four days of

                                   5   Defendants’ motions. See Civ. L.R. 79-5(e)(1).

                                   6   III.   CONCLUSION

                                   7          Accordingly, the Court DENIES Defendants’ administrative motions to file under seal.

                                   8   Dkt. No. 127, 129, 173. The Court DIRECTS Defendants to file public versions of all documents

                                   9   for which the proposed sealing has been denied within seven days of this order. Defendants may

                                  10   also file new motions to seal within seven days of this order according to the requirements

                                  11   discussed above.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 3/10/2020

                                  14                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
